DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because of the following informalities: Lines 5 - 7 of claim 1 recite, in part, “to classify each region of interest based on an analysis of a corresponding representative histogram generated based on the captured image data corresponding to the region of interest;” which appears to contain minor informalities. The Examiner suggests amending the claim to --to classify each region of interest of the one or more regions of interest based on an analysis of a corresponding representative histogram generated based on the captured image data corresponding to the respective region of interest;-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 1 is objected to because of the following informalities: Lines 9 - 10 of claim 1 recite, in part, “for each row or column of regions of interest” which appears to contain a minor informality and/or inconsistent claim terminology. The Examiner suggests amending the claim to --for each row or column of the one or more regions of interest-- in order to maintain consistency with lines 4 - 5 and lines 8 - 9 of claim 1 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 1 is objected to because of the following informalities: Lines 10 - 11 of claim 1 recite, in part, “each classification mapped to a corresponding row or column” which appears to contain a minor informality. The Examiner suggests amending the claim to --each classification of the one or more classifications mapped to a corresponding row or column-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 9 is objected to because of the following informalities: Lines 1 - 2 of claim 9 recite, in part, “for each row or column of the regions of interest” which appears to contain a minor informality and/or inconsistent claim terminology. The Examiner suggests amending the claim to --for each row or column of the one or more regions of interest-- in order to maintain consistency with lines 4 - 5 and lines 8 - 9 of claim 1 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 9 is objected to because of the following informalities: Lines 2 - 3 of claim 9 recite, in part, “a largest proportion of the regions of interest in the row or column” which appears to contain a minor informality and/or inconsistent claim terminology. The Examiner suggests amending the claim to --a largest proportion of the one or more regions of interest in the respective row or column-- in order to maintain consistency with lines 4 - 5 and lines 8 - 9 of claim 1 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 11 is objected to because of the following informalities: Lines 5 - 7 of claim 11 recite, in part, “classifying each region of interest based on an analysis of a corresponding representative histogram generated based on the captured image data corresponding to the region of interest;” which appears to contain minor informalities. The Examiner suggests amending the claim to --classifying each region of interest of the one or more regions of interest based on an analysis of a corresponding representative histogram generated based on the captured image data corresponding to the respective region of interest;-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 11 is objected to because of the following informalities: Line 9 of claim 11 recites, in part, “for each row or column of regions of interest” which appears to contain a minor informality and/or inconsistent claim terminology. The Examiner suggests amending the claim to --for each row or column of the one or more regions of interest-- in order to maintain consistency with line 4 and line 8 of claim 11 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 11 is objected to because of the following informalities: Lines 10 - 11 of claim 11 recite, in part, “each classification mapped to a corresponding row or column” which appears to contain a minor informality. The Examiner suggests amending the claim to --each classification of the one or more classifications mapped to a corresponding row or column-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 19 is objected to because of the following informalities: Lines 1 - 2 of claim 19 recite, in part, “for each row or column of the regions of interest” which appears to contain a minor informality and/or inconsistent claim terminology. The Examiner suggests amending the claim to --for each row or column of the one or more regions of interest-- in order to maintain consistency with line 4 and line 8 of claim 11 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 19 is objected to because of the following informalities: Lines 2 - 3 of claim 19 recite, in part, “a classification type representing a largest proportion of the regions of interest in the row or the column” which appears to contain a minor informality and/or inconsistent claim terminology. The Examiner suggests amending the claim to --a classification type representing a largest proportion of the one or more regions of interest in the respective row or the respective column-- in order to maintain consistency with line 4 and line 8 of claim 11 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 20 is objected to because of the following informalities: Lines 7 - 9 of claim 20 recite, in part, “classifying each region of interest based on an analysis of a corresponding representative histogram generated based on the captured image data corresponding to the region of interest;” which appears to contain minor informalities. The Examiner suggests amending the claim to --classifying each region of interest of the one or more regions of interest based on an analysis of a corresponding representative histogram generated based on the captured image data corresponding to the respective region of interest;-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 20 is objected to because of the following informalities: Line 11 of claim 20 recites, in part, “for each row or column of regions of interest” which appears to contain a minor informality and/or inconsistent claim terminology. The Examiner suggests amending the claim to --for each row or column of the one or more regions of interest-- in order to maintain consistency with line 6 and line 10 of claim 20 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 20 is objected to because of the following informalities: Lines 12 - 13 of claim 20 recite, in part, “each classification mapped to a corresponding row or column” which appears to contain a minor informality. The Examiner suggests amending the claim to --each classification of the one or more classifications mapped to a corresponding row or column-- in order to improve the clarity and precision of the claim. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a data storage configured to maintain” and “a communication link configured for transmitting” in claims 1 - 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 8, 10 - 16 and 18 of U.S. Patent No. 10,410,066. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1 - 20 would have been obvious over and/or obvious variations of claims 1 - 8, 10 - 16 and 18 of U.S. Patent No. 10,410,066.
a.	With regards to instant claims 1, 11 and 20; Instant claims 1, 11 and 20 differ from claims 1, 10 and 18 of U.S. Patent No. 10,410,066 in slight variations in wording, in that instant claims 1, 11 and 20 additionally require segmenting the image data into one or more regions of interest and in that instant claims 1, 11 and 20 identify one or more classifications for the one or more regions of interest positioned along a row or column for each row or column of regions of interest instead of for points of interest in a grid. However, the Examiner asserts that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1, 10 and 18 of U.S. Patent No. 10,410,066 to segment the image data into one or more regions of interest and to operate on and classify the one or more regions of interest positioned along a row or column for each row or column of regions of interest. These modifications would have been prompted in order to facilitate the classification of the points of interest in the grid and dominant classification identification for each row in the grid since the classification of the points of interest are based on an analysis of a corresponding representative histogram generated based on image data corresponding to the corresponding points of interest. The Examiner asserts that in order for the base device of claims 1, 10 and 18 of U.S. Patent No. 10,410,066 to respectively generate histograms based on image data corresponding to the points of interest a plurality of pixels around each point of interest needs to be selected from the image data for each point of interest, i.e. the image data is segmented into one or more regions of interest, and the selected plurality of pixels are utilized to generate the corresponding histograms, since an image histogram represents the tonal distribution of a plurality of pixels and cannot be generated from a single pixel. Furthermore, the Examiner asserts that these modifications would have been prompted by the teaching to pre-process the captured image data to generate a compressed set of image data of the one or more chips free of background image data, see at least claims 1, 10 and 18 of U.S. Patent No. 10,410,066 and by the description corresponding to the generation of the histograms in U.S. Patent No. 10,410,066, see at least column 50 line 44 - column 51 line 37, column 58 lines 17 - 24 and column 59 lines 47 - 60 of U.S. Patent No. 10,410,066. These modifications could be completed according to well-known techniques in the art and would likely yield predictable results, in that classifications would be identified for regions of interest segmented from the image data so as to determine the quantities and types of the one or more chips. Therefore, it would have been obvious to modify claims 1, 10 and 18 of U.S. Patent No. 10,410,066 to include segmenting the image data into one or more regions of interest and classifying the one or more regions of interest positioned along a row or column for each row or column of regions of interest.
The Examiner notes that the table provided below identifies the corresponding conflicting claim relationships between the instant application and U.S. Patent No. 10,410,066.

17/397,739
10,410,066
Claim 1
Claim 1
Claim 2
Claim 2
Claim 3
Claim 1
Claim 4
Claim 3
Claim 5
Claim 4
Claim 6
Claim 5
Claim 7
Claim 6
Claim 8
Claim 7
Claim 9
Claim 8
Claim 10
Claim 1
Claim 11
Claims 1 and/or 10 
Claim 12
Claims 2 and/or 11
Claim 13
Claims 1 and/or 10
Claim 14
Claims 3 and/or 12
Claim 15
Claims 4 and/or 13
Claim 16
Claims 5 and/or 14
Claim 17
Claim 6
Claim 18
Claims 7 and/or 15
Claim 19
Claims 8 and/or 16
Claim 20
Claim 18


Claims 1 - 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 11,087,141. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1 - 20 would have been obvious over and/or obvious variations of claims 1 - 20 of U.S. Patent No. 11,087,141.
a.	With regards to instant claims 1, 11 and 20; Instant claims 1, 11 and 20 differ from claims 1, 11 and 20 of U.S. Patent No. 11,087,141 in slight variations of wording/terminology and in that claims 1, 11 and 20 of U.S. Patent No. 11,087,141 include additional limitations that are not required by instant claims 1, 11 and 20. However, the Examiner asserts that instant claims 1, 11 and 20, which recite the opened ended transitional phrase “comprising”, do not preclude the additional limitation(s) recited in claims 1, 11 and 20 of U.S. Patent No. 11,087,141. Therefore, instant claims 1, 11 and 20 are found to be anticipated by claims 1, 11 and 20 of U.S. Patent No. 11,087,141; anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).
The Examiner notes that the table provided below identifies the corresponding conflicting claim relationships between the instant application and U.S. Patent No. 11,087,141.

17/397,739
11,087,141
Claim 1
Claim 1
Claim 2
Claim 2
Claim 3
Claim 3
Claim 4
Claim 4
Claim 5
Claim 5
Claim 6
Claim 6
Claim 7
Claim 7
Claim 8
Claim 8
Claim 9
Claim 9
Claim 10
Claim 10
Claim 11
Claim 11
Claim 12
Claim 12
Claim 13
Claim 13
Claim 14
Claim 14
Claim 15
Claim 15
Claim 16
Claim 16
Claim 17
Claim 17
Claim 18
Claim 18
Claim 19
Claim 19
Claim 20
Claim 20


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 5, 7, 9 - 15, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rajaraman et al. U.S. Publication No. 2011/0052049 A1 in view of Soltys et al. U.S. Publication No. 2002/0042298 A1 in view of Czyzewski et al. U.S. Publication No. 2015/0018083 A1 in view of Piekniewski et al. U.S. Publication No. 2016/0086050 A1.

-	With regards to claims 1, 11 and 20, Rajaraman et al. disclose a device for monitoring chip placement activities, (Rajaraman et al., Figs. 1 - 4B, Pg. 1 ¶ 0010, Pg. 3 ¶ 0036, Pg. 6 ¶ 0086 - 0087 and 0089, Pg. 7 ¶ 0093 - Pg. 8 ¶ 0099, Pg. 8 ¶ 0102 - 0105, Pg. 10 ¶ 0119 - 0120, Pg. 18 ¶ 0224 - 0229, Pg. 19 ¶ 0251) a method for monitoring chip placement activities, (Rajaraman et al., Abstract, Figs. 1 & 3A - 4B, Pg. 1 ¶ 0010, Pg. 6 ¶ 0086 - 0087, Pg. 7 ¶ 0093, Pg. 7 ¶ 0096 - Pg. 8 ¶ 0099, Pg. 8 ¶ 0109, Pg. 18 ¶ 0224 - 0229) and a non-transitory computer readable medium storing machine interpretable instructions, which when executed by a processor, (Rajaraman et al., Fig. 2, Pg. 6 ¶ 0089, Pg. 7 ¶ 0093, Pg. 8 ¶ 0102 - 0109, Pg. 9 ¶ 0112, Pg. 10 ¶ 0118 - 0119, Pg. 19 ¶ 0251 - 0252) perform a method for monitoring chip placement activities, (Rajaraman et al., Figs. 1 - 4B, Pg. 1 ¶ 0010, Pg. 6 ¶ 0086 - 0087, Pg. 7 ¶ 0093, Pg. 7 ¶ 0096 - Pg. 8 ¶ 0099, Pg. 8 ¶ 0109, Pg. 18 ¶ 0224 - 0229) comprising: a camera or sensor capturing image data corresponding to one or more chips positioned in at least one chip placement area; (Rajaraman et al., Figs. 1, 5 & 6, Pg. 1 ¶ 0010, Pg. 3 ¶ 0036, Pg. 6 ¶ 0089 - Pg. 7 ¶ 0093, Pg. 8 ¶ 0099 and 0109, Pg. 9 ¶ 0114, Pg. 10 ¶ 0121 - 0124, Pg. 12 ¶ 0145 - 0146 and 0149, Pg. 13 ¶ 0151) a processor (Rajaraman et al., Fig. 2, Pg. 1 ¶ 0010, Pg. 3 ¶ 0036, Pg. 6 ¶ 0089, Pg. 7 ¶ 0093, Pg. 8 ¶ 0102 - 0104, Pg. 19 ¶ 0251) configured to segment the captured image data into one or more regions of interest, (Rajaraman et al., Figs. 3A - 4B, 9A, 9B, 11 & 13, Pg. 7 ¶ 0093, Pg. 8 ¶ 0109, Pg. 11 ¶ 0129 - 0131, Pg. 12 ¶ 0142 - 0143 and 0147 - 0148, Pg. 17 ¶ 0216, Pg. 18 ¶ 0225 and 0232 - 0236) and to classify each region of interest based on an analysis of a corresponding representative histogram generated based on the captured image data corresponding to the region of interest; (Rajaraman et al., Figs. 16A & 16B, Pg. 3 ¶ 0029 - 0034, Pg. 7 ¶ 0093, Pg. 8 ¶ 0109, Pg. 12 ¶ 0148, Pg. 18 ¶ 0225 - 0237, Pg. 19 ¶ 0240 - 0244 [“the method may acquire or capture a set of color pixels from the acquired pixelated color image as a color pixel streak that corresponds to an object I”, “the method may select a portion of the color pixels that corresponds to approximately 30-40% of the width of the object and approximately 90% of the calibrated height of an object, although in other embodiments, the method may select more or less”, “the method may determine the primary and top one or more (e.g., three) secondary fundamental colors present in the streak” and “the method may determine the fundamental color that corresponds to the highest number of pixels in the pixel streak as being the fundamental color for the object.” The Examiner asserts that in order for Rajaraman et al. to determine the fundamental color that corresponds to the highest number of pixels in the pixel streak they would need to calculate the respective numbers of pixels corresponding to each fundamental color, i.e. a histogram. Furthermore, the Examiner asserts that Rajaraman et al. classify each region of interest, the color pixels in the rows of the color streaks at the iterated offsets in the Y direction, since they disclose classifying the objects based on corresponding representative histograms and because they disclose that the color streaks correspond to the objects.]) the processor further configured to identify one or more classifications for the one or more regions of interest positioned along a row or column for each row or column of regions of interest in the captured image data, (Rajaraman et al., Figs. 16A & 16B, Pg. 3 ¶ 0029 - 0034, Pg. 7 ¶ 0093, Pg. 8 ¶ 0109, Pg. 12 ¶ 0148, Pg. 18 ¶ 0225 - 0237, Pg. 19 ¶ 0240 - 0244 [“the method may acquire or capture a set of color pixels from the acquired pixelated color image as a color pixel streak that corresponds to an object I”, “The location of the top and bottom arc for each Ith image may be determined based an iterated offset (in the positive Y direction) from the location of the top face ellipse. After the top and bottom arcs corresponding to the perimeter of the Ith object have been determined, the method may select a portion of the color pixels from the pixelated color image located within the area between the top and bottom arcs. In some embodiments, the method may select a portion of the color pixels that corresponds to approximately 30-40% of the width of the object and approximately 90% of the calibrated height of an object, although in other embodiments, the method may select more or less”, “the method may determine the primary and top one or more (e.g., three) secondary fundamental colors present in the streak” and “the method may determine the fundamental color that corresponds to the highest number of pixels in the pixel streak as being the fundamental color for the object.”]) each classification mapped to a corresponding row or column; (Rajaraman et al., Figs. 16A & 16B, Pg. 3 ¶ 0029 - 0034, Pg. 7 ¶ 0093, Pg. 8 ¶ 0109, Pg. 12 ¶ 0148, Pg. 18 ¶ 0225 - 0237, Pg. 19 ¶ 0240 - 0244) the processor further configured to determine one or more quantities of one or more chip types of the one or more chips in the at least one chip placement area (Rajaraman et al., Figs. 10A, 10B & 14, Pg. 6 ¶ 0087, Pg. 7 ¶ 0093, Pg. 7 ¶ 0097 - Pg. 8 ¶ 0099, Pg. 8 ¶ 0109, Pg. 9 ¶ 0116 - 0117, Pg. 11 ¶ 0137, Pg. 16 ¶ 0195 and 0206, Pg. 17 ¶ 0221 - Pg. 18 ¶ 0229) based at least on a comparison with physical characteristics of the one or more chip types; (Rajaraman et al., Figs. 10B & 14, Pg. 7 ¶ 0093 and 0097, Pg. 8 ¶ 0109, Pg. 9 ¶ 0117, Pg. 15 ¶ 0187 and 0192, Pg. 16 ¶ 0194, 0201 - 0203 and 0206, Pg. 18 ¶ 0223 - 0226 and 0232 - 0236) a data storage (Rajaraman et al., Fig. 2, Pg. 7 ¶ 0093 - 0094, Pg. 8 ¶ 0106, Pg. 9 ¶ 0110 - 0112 and 0116 - 0117) configured to maintain an output data structure storing one or more data fields monitoring betting patterns; (Rajaraman et al., Fig. 2, Pg. 7 ¶ 0094 - 0096, Pg. 8 ¶ 0098 - 0099, Pg. 9 ¶ 0110 and 0116 - 0117, Pg. 18 ¶ 0226, Pg. 19 ¶ 0244) and wherein the captured image data is captured across a plurality of channels including at least a red channel, a green channel, a blue channel. (Rajaraman et al., Fig. 6, Pg. 10 ¶ 0121, Pg. 18 ¶ 0235) Rajaraman et al. fail to disclose explicitly each classification recorded in a data structure and the one or more classifications, in aggregate, establishing a vector representation of the one or more chips in the at least one chip placement area; the processor further configured to determine one or more quantities of one or more chip types of the one or more chips by processing the vector representation; one or more data fields representative of the determined one or more quantities of the one or more chip types of the one or more chips; wherein the plurality of channels includes a depth information channel; and wherein each representative histogram is an aggregated histogram generated from combining histograms generated for at least two channels of the plurality of the channels. Pertaining to analogous art, Soltys et al. disclose monitoring chip placement activities, (Soltys et al., Abstract, Figs. 3, 15, 16, 20, 25A, 25B, & 27 - 30, Pg. 1 ¶ 0002, 0010, 0012 and 0014, Pg. 4 ¶ 0061) comprising: a camera or sensor (Soltys et al., Figs. 1, 13, 14 & 16, Pg. 5 ¶ 0078 - 0080) capturing image data corresponding to one or more chips positioned in at least one chip placement area; (Soltys et al., Figs. 13, 16, 29 & 30, Pg. 5 ¶ 0078 - 0080, Pg. 7 ¶ 0102, Pg. 10 ¶ 0132) a processor (Soltys et al., Figs. 3, 14 & 28, Pg. 3 ¶ 0060, Pg. 8 ¶ 0111, Pg. 10 ¶ 0132 and 0134 - 0137, Pg. 12 ¶ 0152) configured to segment the captured image data into one or more regions of interest, (Soltys et al., Pg. 10 ¶ 0131 - 0132) and to classify each region of interest based on an analysis of the captured image data corresponding to the region of interest; (Soltys et al., Figs. 25A & 25B, Pg. 10 ¶ 0132 - 0137) the processor further configured to identify one or more classifications for the one or more regions of interest positioned along a row or column for each row or column of regions of interest in the captured image data, (Soltys et al., Figs. 25A & 25B, Pg. 10 ¶ 0132 - 0137) each classification mapped to a corresponding row or column and recorded in a data structure (Soltys et al., Figs. 25A & 25B, Pg. 10 ¶ 0132 - 0137 [“the gaming table CPU 52 compares the length and color of each color segment to a list of segments for each of the recognizable chip patterns stored in memory. If the gaming table CPU 52 finds a match in step 668, the gaming table CPU 52 increments a match count for the wager chip 22 in step 670. The gaming table CPU 52 increments the column index in step 672, and repeats the process until the gaming table CPU 52 detects an end of the column in step 674. The gaming table CPU 52 stores the value of the best match along the row into an array in step 676. The gaming table CPU 52 increments a row index in step 678, and repeats the process until the gaming table CPU 52 detects an end of the rows in step 680. At the end of the each row, the value of the chip with the highest match count is stored in the array, using the row as an index into the array”]) and the one or more classifications, in aggregate, establishing a vector representation of one or more chips in the at least one chip placement area; (Soltys et al., Figs. 25A & 25B, Pg. 10 ¶ 0134 - 0137 [“gaming table CPU 52 stores the value of the best match along the row into an array in step 676. The gaming table CPU 52 increments a row index in step 678, and repeats the process until the gaming table CPU 52 detects an end of the rows in step 680. At the end of the each row, the value of the chip with the highest match count is stored in the array, using the row as an index into the array”]) the processor further configured to determine one or more quantities of one or more chip types of the one or more chips in the at least one chip placement area by processing the vector representation based at least on a comparison with physical characteristics of the one or more chip types; (Soltys et al., Figs. 25A & 25B, Pg. 10 ¶ 0134 - 0137 [“Depending on the resolution of the image, each wager chip 22 is represented by one or more rows” and “the gaming table CPU 52 scans the array of values and groups the rows with equal values into segments of approximately the same height as a wager chip 22. The permits the gaming table CPU 52 to determine the number and total value of the wager chips 52 in the image. The number and total value of the wager chips 22 are reported in step 684”]) and a data storage (Soltys et al., Figs. 14, 28 & 29, Pg. 2 ¶ 0048, Pg. 3 ¶ 0060, Pg. 7 ¶ 0100 and 0102 - 0103, Pg. 12 ¶ 0158 - 0159) configured to maintain an output data structure storing one or more data fields representative of the determined one or more quantities of the one or more chip types of the one or more chips in the at least one chip placement area. (Soltys et al., Figs. 15, 16, 28 & 29, Pg. 1 ¶ 0014, Pg. 2 ¶ 0048, Pg. 6 ¶ 0088, Pg. 10 ¶ 0136 - 0137, Pg. 11 ¶ 0150, Pg. 12 ¶ 0158 - 0159 [“gaming table CPU 52 stores the value of the best match along the row into an array in step 676. The gaming table CPU 52 increments a row index in step 678, and repeats the process until the gaming table CPU 52 detects an end of the rows in step 680. At the end of the each row, the value of the chip with the highest match count is stored in the array, using the row as an index into the array” and “the gaming table CPU 52 scans the array of values and groups the rows with equal values into segments of approximately the same height as a wager chip 22. The permits the gaming table CPU 52 to determine the number and total value of the wager chips 52 in the image. The number and total value of the wager chips 22 are reported in step 684”]) Soltys et al. fail to disclose explicitly wherein the plurality of channels includes a depth information channel; and wherein each representative histogram is an aggregated histogram generated from combining histograms generated for at least two channels of the plurality of the channels. Pertaining to analogous art, Czyzewski et al. disclose monitoring chip placement activities, (Czyzewski et al., Abstract, Figs. 18 - 22, Pg. 1 ¶ 0005, Pg. 2 ¶ 0043 - 0044) comprising: a camera or sensor (Czyzewski et al., Abstract, Figs. 1 & 19 - 21, Pg. 7 ¶ 0065 - Pg. 8 ¶ 0070, Pg. 10 ¶ 0085) capturing image data corresponding to one or more chips positioned in at least one chip placement area; (Czyzewski et al., Abstract, Figs. 1 & 19 - 21, Pg. 7 ¶ 0065 - Pg. 8 ¶ 0073, Pg. 10 ¶ 0085, Pg. 11 ¶ 0087 - 0090) a processor (Czyzewski et al., Abstract, Figs. 1 & 19, Pg. 1 ¶ 0005 - 0007, Pg. 2 ¶ 0044 - Pg. 3 ¶ 0045) configured to segment the captured image data into one or more regions of interest, (Czyzewski et al., Figs. 21 & 22, Pg. 8 ¶ 0071 - 0073, Pg. 9 ¶ 0078, Pg. 10 ¶ 0084, PG. 11 ¶ 0089 - 0090, Pg. 13 ¶ 0097 and 0100 - 0102) and to classify each region of interest based on an analysis of a corresponding representative histogram generated based on the captured image data corresponding to the region of interest; (Czyzewski et al., Figs. 22, 30 & 31, Pg. 8 ¶ 0071 - 0073, Pg. 9 ¶ 0075 - 0078, Pg. 14 ¶ 0106 - Pg. 15 ¶ 0110) the processor further configured to identify one or more classifications for the one or more regions of interest positioned along a row or column for each row or column of regions of interest in the captured image data; (Czyzewski et al., Figs. 22, 30 & 31, Pg. 8 ¶ 0071 - 0073, Pg. 9 ¶ 0075 - 0078, Pg. 14 ¶ 0106 - Pg. 15 ¶ 0110) wherein the captured image data is captured across a plurality of channels including at least a red channel, a green channel, a blue channel; (Czyzewski et al., Pg. 8 ¶ 0072 - Pg. 9 ¶ 0075, Pg. 9 ¶ 0077 - 0078, Pg. 10 ¶ 0085, Pg. 14 ¶ 0107) and wherein each representative histogram is an aggregated histogram generated from combining histograms generated for at least two channels of the plurality of the channels. (Czyzewski et al., Pg. 8 ¶ 0072 - 0073, Pg. 9 ¶ 0075 - 0078, Pg. 14 ¶ 0107 [“the total number of red pixels within each ring intersected by each of the lines W1, W2, W3, W4 may be calculated to acquire a total red pixel value for each ring. In a similar manner, separate green and blue RGB graphs along each of lines W1, W2, W3, W4 may be plotted and aligned to acquire a total green pixel value and a total blue pixel value for each ring. The total red, green, and blue pixel values for each ring may be combined to acquire a wager RGB signature for each ring” and “In the color content analysis act 246, color content histograms may be derived for each layer previously linearly projected. For example, at least one line having a plurality of reference points may be projected horizontally through each liner layer. The processor 110 may then perform an algorithm to identify the color intensity at each reference point on each line extending horizontally through each layer for each of the red, green and blue colors on a red blue green (RGB) color scale. After the processor 110 has identified the color intensity for each color on the RGB scale at each reference point on the line, a reference graph, such as a histogram, may be plotted and stored in the processor memory charting the color intensity for each color on the RGB scale at each reference point on the line. The processor 110 may compare the histogram for each layer to histograms of template match candidates stored in memory to preselect a limited amount of template match candidates to which each linear layer will be compared in the pattern correlation act 248.”]) Czyzewski et al. fail to disclose explicitly wherein the plurality of channels includes a depth information channel. Pertaining to analogous art, Piekniewski et al. disclose monitoring activities (Piekniewski et al., Abstract, Figs. 11 - 13, Pg. 1 ¶ 0014 - 0016, Pg. 4 ¶ 0065 - 0066, Pg. 7 ¶ 0091 - 0094, Pg. 15 ¶ 0171, Pg. 17 ¶ 0191 and 0201) comprising: a camera or sensor capturing image data; (Piekniewski et al., Figs. 8 & 11 - 13, Pg. 1 ¶ 0014 - 0016, Pg. 4 ¶ 0065 - 0068, Pg. 5 ¶ 0079 - 0082, Pg. 7 ¶ 0092 - 0093, Pg. 9 ¶ 0117 - 0118, Pg. 10 ¶ 0125, Pg. 15 ¶ 0171 and 0175) and a processor (Piekniewski et al., Fig. 8, Pg. 1 ¶ 0014, Pg. 3 ¶ 0054 and 0059, Pg. 14 ¶ 0167 - 0168, Pg. 15 ¶ 0170 - 0172, Pg. 16 ¶ 0186, Pg. 17 ¶ 0202) configured to segment the captured image data into one or more regions of interest, (Piekniewski et al., Pg. 6 ¶ 0084, Pg. 7 ¶ 0095, Pg. 8 ¶ 0101, Pg. 11 ¶ 0134 - 0135, Pg. 12 ¶ 0154 - Pg. 13 ¶ 0158, Pg. 16 ¶ 0188 - Pg. 17 ¶ 0191) and to classify each region of interest based on an analysis of a corresponding representative histogram generated based on the captured image data corresponding to the region of interest; (Piekniewski et al., Pg. 5 ¶ 0075 - 0081, Pg. 6 ¶ 0084 - 0085, Pg. 7 ¶ 0093 - Pg. 8 ¶ 0097, Pg. 10 ¶ 0129 - 0130, Pg. 11 ¶ 0134 - 0138, Pg. 13 ¶ 0158 - 0160, Pg. 15 ¶ 0179 - Pg. 16 ¶ 0181, Pg. 17 ¶ 0198 - 0201) and wherein the captured image data is captured across a plurality of channels including at least a depth information channel, a red channel, a green channel, and a blue channel; (Piekniewski et al., Pg. 4 ¶ 0065 - 0067, Pg. 5 ¶ 0075 and 0079 - 0081, Pg. 7 ¶ 0092, Pg. 10 ¶ 0125 - 012, Pg. 15 ¶ 0171 and 0175) and wherein each representative histogram is an aggregated histogram generated from combining histograms generated for at least two channels of the plurality of the channels. (Piekniewski et al., Fig. 12, Pg. 5 ¶ 0075 and 0079 - 0080, Pg. 8 ¶ 0097, Pg. 10 ¶ 0129 - 0130, Pg. 17 ¶ 0193 - 0198) Rajaraman et al. and Soltys et al. are combinable because they are both directed towards monitoring gambling activities and determining wager amounts of players. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rajaraman et al. with the teachings of Soltys et al. These modifications would have been prompted in order to enhance the base device of Rajaraman et al. with the well-known techniques Soltys et al. applied to a comparable device. Identifying classifications for each row in a region of interest and recording them in a data structure to establish a vector representation of the one or more chips, as taught by Soltys et al., would enhance the base device of Rajaraman et al. by helping ensure that each and every chip in the region of interest is appropriately analyzed and identified since every row in the region of interest would undergo analysis that is independent of the remaining rows thereby reducing the possibility of errors caused by incorrect sampling and/or positioning of pixels in each pixel streak. Furthermore, this modification would improve the ability of the base device to accurately determine the numbers and types of the one or more chips since a more thorough analysis of the region of interest may be undertaken by subsequent processing of the vector representation representing the dominant classifications obtained for each row in the region of interest. Additionally, storing one or more data fields representative of the determined one or more quantities of the one or more chip types of the one or more chips in the at least one chip placement area, as taught by Soltys et al., would enhance the base device of Rajaraman et al. by facilitating its ability to monitor betting patterns of players at gaming tables as well as perform general tracking and accounting of transactions at gaming tables involving the use of gambling chips, as taught and suggested by Rajaraman et al., see at least column 13 line 54 - column 14 line 10 and column 14 lines 32 - 43 of Rajaraman et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that each row of a region of interest would undergo independent classification so as to establish a vector representation representative of the classifications in each row of the region of interest so as to improve the base device’s ability to accurately determine the numbers and types of the one or more chips by subsequent processing of the vector representation and in that the determined one or more quantities of the one or more chip types of the one or more chips in the at least one chip placement area would be stored in one or more data fields of a data structure so as to facilitate monitoring and tracking of players’ betting patterns. In addition, Rajaraman et al. in view of Soltys et al. and Czyzewski et al. are combinable because they are all directed towards monitoring gambling activities and determining wager amounts of players. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Rajaraman et al. in view of Soltys et al. with the teachings of Czyzewski et al. This modification would have been prompted in order to enhance the combined base device with the well-known technique Czyzewski et al. applied to a comparable device. Performing classification of the one or more regions of interest based on an aggregated histogram generated from combining histograms generated for at least two channels of a plurality of channels including at least a red channel, a green channel, and a blue channel, as taught by Czyzewski et al., would enhance the combined base device by allowing for additional color image data to be evaluated during classification so as to increase the accuracy of the classifications identified by the combined base device as well as improve discrimination between the one or more classifications. Furthermore, this modification would have been prompted by the teachings and suggestions of Rajaraman et al. that color images having red, green, and blue color components are captured and processed, that regions are classified into a set of color categories including red, blue and green, and that colors in the regions may drift under various lighting conditions, see at least page 6 paragraphs 0087 - 0088, page 10 paragraphs 0121 - 0122, page 18 paragraphs 0235 - 0238 and page 19 paragraphs 0246 - 0249 of Rajaraman et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that, in addition to the hue, saturation and brightness components analyzed by Rajaraman et al., aggregated histograms generated from combining histograms generated for at least two of a red channel, a green channel, and a blue channel would be utilized to classify the regions of interest into the appropriate classes so as to increase the accuracy of the classifications identified by the combined base device and improve discrimination between the one or more classifications. Additionally, Rajaraman et al. in view of Soltys et al. in view of Czyzewski et al. and Piekniewski et al. are combinable because they are all directed towards image processing applications related to the automatic recognition and classification of objects in captured images. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Rajaraman et al. in view of Soltys et al. in view of Czyzewski et al. with the teachings of Piekniewski et al. This modification would have been prompted in order to enhance the combined base device of Rajaraman et al. in view of Soltys et al. in view of Czyzewski et al. with the well-known and applicable technique Piekniewski et al. applied to a similar device. Capturing image data including a depth information channel in addition to red, green and blue channels, as taught by Piekniewski et al., would enhance the combined base device by improving its ability to accurately and reliably segment the captured image data into one or more regions of interest since depth information associated with the captured image data would be able to be taken into account when segmenting the captured image data into the one or more regions of interest so as to help ensure that each region of interest only comprises image data pertaining to spatially adjacent objects. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that image data including a depth information channel, in addition to red, green and blue channels, would be captured and analyzed by the combined base device so as to improve its ability to accurately and reliably segment the captured image data into one or more regions of interest. Therefore, it would have been obvious to combine Rajaraman et al. with Soltys et al., Czyzewski et al. and Piekniewski et al. to obtain the invention as specified in claims 1, 11 and 20. 

-	With regards to claims 2 and 12, Rajaraman et al. in view of Soltys et al. in view of Czyzewski et al. in view of Piekniewski et al. disclose the device and method of claims 1 and 11, respectively, further comprising a communication link (Rajaraman et al., Figs. 1 & 2, Pg. 7 ¶ 0094, Pg. 9 ¶ 0111, Pg. 9 ¶ 0116 - Pg. 10 ¶ 0119) configured for transmitting data to generate chip placement data including the one or more quantities of the one or more chip types for the at least one chip placement area. (Rajaraman et al., Figs. 1 & 2, Pg. 7 ¶ 0094 - 0095, Pg. 7 ¶ 0097 - Pg. 8 ¶ 0099, Pg. 8 ¶ 0109 - Pg. 9 ¶ 0112, Pg. 9 ¶ 0116 - Pg. 10 ¶ 0119, Pg. 18 ¶ 0225 - 0227) Rajaraman et al. fail to disclose expressly transmitting the output data structure or a subset of the output data structure. Pertaining to analogous art, Soltys et al. disclose a communication link (Soltys et al., Figs. 28 & 29, Pg. 3 ¶ 0060, Pg. 12 ¶ 0158) configured for transmitting the output data structure or a subset of the output data structure to generate chip placement data including the one or more quantities of the one or more chip types for the at least one chip placement area. (Soltys et al., Figs. 15, 16, 25A, 25B & 29, Pg. 6 ¶ 0088 and 0091, Pg. 7 ¶ 0096 and 0098 - 0100, Pg. 10 ¶ 0136 - 0137, Pg. 11 ¶ 0150, Pg. 12 ¶ 0158 - 0159 [“At the end of the each row, the value of the chip with the highest match count is stored in the array, using the row as an index into the array” and “the gaming table CPU 52 scans the array of values and groups the rows with equal values into segments of approximately the same height as a wager chip 22. The permits the gaming table CPU 52 to determine the number and total value of the wager chips 52 in the image. The number and total value of the wager chips 22 are reported in step 684”]) 

-	With regards to claims 3 and 13, Rajaraman et al. in view of Soltys et al. in view of Czyzewski et al. in view of Piekniewski et al. disclose the device and method of claims 1 and 11, respectively. Rajaraman et al. fail to disclose explicitly wherein the plurality of channels includes an infrared channel. Pertaining to analogous art, Piekniewski et al. disclose wherein the plurality of channels includes an infrared channel. (Piekniewski et al., Pg. 4 ¶ 0065, Pg. 5 ¶ 0075 and 0079 - 0081, Pg. 15 ¶ 0175 - 0176) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Rajaraman et al. in view of Soltys et al. in view of Czyzewski et al. in view of Piekniewski et al. with additional teachings of Piekniewski et al. This modification would have been prompted in order to enhance the combined base device with the well-known technique Piekniewski et al. applied to a comparable device. Capturing image data including an infrared channel in addition to depth information, red, green and blue channels, as taught by Piekniewski et al., would enhance the combined base device by allowing for image data from an additional part of the electromagnetic spectrum to be evaluated during classification so as to increase the accuracy of the classifications identified by the combined base device as well as improve discrimination between the one or more classifications. Furthermore, modification would have been prompted by the teachings and suggestions of Soltys et al. that the chips may also utilize infrared markings to represent their values, see at least page 3 paragraph 0058 of Soltys et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that, in addition to depth information, red, green and blue image data, infrared image data would be captured and analyzed during classification so as to increase the accuracy of the classifications identified by the combined base device and enable markings only visible in the infrared portion of the electromagnetic spectrum to be incorporated into the chips in order to further improve discrimination between the one or more classifications. Therefore, it would have been obvious to combine Rajaraman et al. in view of Soltys et al. in view of Czyzewski et al. in view of Piekniewski et al. with additional teachings of Piekniewski et al. to obtain the invention as specified in claims 3 and 13. 

-	With regards to claims 4 and 14, Rajaraman et al. in view of Soltys et al. in view of Czyzewski et al. in view of Piekniewski et al. disclose the device and method of claims 1 and 11, respectively, wherein the processor is configured to extend the plurality of channels by transforming the captured image data from RGB to a different colour space where luminance is decoupled from chrominance, the transformation yielding additional channels in the plurality of channels. (Rajaraman et al., Figs. 8, 16A & 16B, Pg. 3 ¶ 0029 - 0030 and 0033 - 0034, Pg. 14 ¶ 0176 - 0177, Pg. 18 ¶ 0235 - 0237, Pg. 19 ¶ 0240 - 0248) 

-	With regards to claims 5 and 15, Rajaraman et al. in view of Soltys et al. in view of Czyzewski et al. in view of Piekniewski et al. disclose the device and method of claims 1 and 11, respectively, wherein horizontal gradients are calculated using a 3x3 Sobel operator in order to capture one or more vertical textures in the one or more chips. (Rajaraman et al., Figs. 3B - 4B, 8 & 11, Pg. 2 ¶ 0019 - 0021, Pg. 11 ¶ 0135 - Pg. 12 ¶ 0139, Pg. 13 ¶ 0154 and 0159, Pg. 14 ¶ 0174 - 0177 [“edge detection techniques may be used in various embodiments, such as including, but not limited to, Roberts Cross, Sobel, Canny, and/or other techniques” and “a 3x3 pixel kernel”]) 

-	With regards to claims 7 and 17, Rajaraman et al. in view of Soltys et al. in view of Czyzewski et al. in view of Piekniewski et al. disclose the device and method of claims 1 and 11, respectively, wherein the processor is further configured to pre-process the captured image data to apply at least one of rotation and scale invariance. (Rajaraman et al., Figs. 7C & 7D, Pg. 1 ¶ 0013, Pg. 13 ¶ 0163 - 0164, Pg. 14 ¶ 0169 - 0170) 

-	With regards to claims 9 and 19, Rajaraman et al. in view of Soltys et al. in view of Czyzewski et al. in view of Piekniewski et al. disclose the device and method of claims 1 and 11, respectively, wherein the classification for each row or column of the regions of interest is determined by a classification type representing a largest proportion of the regions of interest in the row or [the] column. (Rajaraman et al., Figs. 16A & 16B, Pg. 3 ¶ 0029 - 0034, Pg. 12 ¶ 0148, Pg. 18 ¶ 0225 - 0226 and 0232 - 0236, Pg. 19 ¶ 0240 - 0243 [“the term primary is used to refer to a first, most likely or dominate one of the fundamental colors… the primary fundamental color may be the fundamental color that has the highest ration of corresponding pixels in the streak”, “the method may determine the primary and top one or more (e.g., three) secondary fundamental colors present in the streak” and “the method may determine the fundamental color that corresponds to the highest number of pixels in the pixel streak as being the fundamental color for the object”]) In addition, analogous art Soltys et al. disclose wherein the classification for each row or column of the regions of interest is determined by a classification type representing a largest proportion of the regions of interest in the row or column. (Soltys et al., Figs. 25A & 25B, Pg. 10 ¶ 0135 - 0137) 

-	With regards to claim 10, Rajaraman et al. in view of Soltys et al. in view of Czyzewski et al. in view of Piekniewski et al. disclose the device of claim 1. Rajaraman et al. fail to disclose explicitly wherein the vector representation is a single dimensional array of values. Pertaining to analogous art, Soltys et al. disclose wherein the vector representation is a single dimensional array of values. (Soltys et al., Figs. 23A, 25A & 25B, Pg. 10 ¶ 0129 - 0130 and 0135 - 0137) 

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rajaraman et al. U.S. Publication No. 2011/0052049 A1 in view of Soltys et al. U.S. Publication No. 2002/0042298 A1 in view of Czyzewski et al. U.S. Publication No. 2015/0018083 A1 in view of Piekniewski et al. U.S. Publication No. 2016/0086050 A1 as applied to claims 1 and 11 above, and further in view of Tener et al. U.S. Publication No. 2002/0159651 A1.

-	With regards to claims 6 and 16, Rajaraman et al. in view of Soltys et al. in view of Czyzewski et al. in view of Piekniewski et al. disclose the device and method of claims 1 and 11, respectively. Rajaraman et al. fail to disclose explicitly wherein the captured image data is represented by an aggregated frame corresponding to average image data of image data captured across a duration of time to reduce transient effects arising from temporary visual obstructions of the camera or [the] sensor. Pertaining to analogous art, Tener et al. disclose wherein the captured image data is represented by an aggregated frame corresponding to average image data of image data captured across a duration of time to reduce transient effects arising from temporary visual obstructions of the camera or [the] sensor. (Tener et al., Abstract, Pg. 1 ¶ 0014, Pg. 3 ¶ 0033 - 0034, Pg. 4 ¶ 0039) Rajaraman et al. in view of Soltys et al. in view of Czyzewski et al. in view of Piekniewski et al. and Tener et al. are combinable because they are all directed towards image processing activities related to determining and gathering information from the analysis of captured images. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Rajaraman et al. in view of Soltys et al. in view of Czyzewski et al. in view of Piekniewski et al. with the teachings of Tener et al. This modification would have been prompted in order to enhance the combined base device with the well-known and applicable technique of Tener et al. Utilizing an aggregated frame corresponding to average image data of image data captured across a duration of time to represent the captured image data of the combined base device would enhance the combined base device by improving its ability to accurately determine betting data from the captured image data since the captured image data would be of a higher quality and have less noise that may lead to erroneous classifications during subsequent processing and analysis. Furthermore, this modification would have been prompted by the teachings and suggestions of Rajaraman et al. to preprocess their images, eliminate noise in their images and color balance their images, see at least figures 5, 7A and 7B, column 24 lines 22 - 43, column 24 line 65 - column 25 line 2 and column 25 lines 34 - 63 of Rajaraman et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that an aggregated frame corresponding to average image data of image data captured across a duration of time would be utilized as the captured image data of the combined base device so as to improve the quality of image data undergoing analysis by the combined base device and thus enhance its ability to accurately detect and determine betting data at gaming tables. Therefore, it would have been obvious to combine Rajaraman et al. in view of Soltys et al. in view of Czyzewski et al. in view of Piekniewski et al. with Tener et al. to obtain the invention as specified in claims 6 and 16. 

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rajaraman et al. U.S. Publication No. 2011/0052049 A1 in view of Soltys et al. U.S. Publication No. 2002/0042298 A1 in view of Czyzewski et al. U.S. Publication No. 2015/0018083 A1 in view of Piekniewski et al. U.S. Publication No. 2016/0086050 A1 as applied to claims 1 and 11 above, and further in view of O’Prey et al. U.S. Publication No. 2014/0204013 A1.

-	With regards to claims 8 and 18, Rajaraman et al. in view of Soltys et al. in view of Czyzewski et al. in view of Piekniewski et al. disclose the device and method of claims 1 and 11, respectively. Rajaraman et al. fail to disclose explicitly wherein the one or more classifications are determined by utilizing a trained random forest classifier; and wherein the trained random forest classifier is optimized during training in relation to at least one of (i) criterion for a decision split, (ii) a number of features for consideration for determining the criterion for the decision split, (iii) a number of trees in the forest, (iv) a minimum number of samples required to split an internal node, (v) a maximum depth of a tree, and (vi) use of bootstrap samples. Pertaining to analogous art, O’Prey et al. disclose wherein the one or more classifications are determined by utilizing a trained random forest classifier; (O’Prey et al., Figs. 3, 5, 6 & 10, Pg. 1 ¶ 0023, Pg. 3 ¶ 0041, Pg. 4 ¶ 0049 - 0050 and 0056) and wherein the trained random forest classifier is optimized during training in relation to at least one of (i) criterion for a decision split, (ii) a number of features for consideration for determining the criterion for the decision split, (iii) a number of trees in the forest, (iv) a minimum number of samples required to split an internal node, (v) a maximum depth of a tree, and (vi) use of bootstrap samples. (O’Prey et al., Pg. 5 ¶ 0068 - 0069, Pg. 6 ¶ 0074 - 0083 [“During the training process, the number of trees is fixed”]) Rajaraman et al. in view of Soltys et al. in view of Czyzewski et al. in view of Piekniewski et al. and O’Prey et al. are combinable because they are all directed towards image processing applications related to the automatic recognition and classification of objects in captured images. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Rajaraman et al. in view of Soltys et al. in view of Czyzewski et al. in view of Piekniewski et al. with the teachings of O’Prey et al. Utilizing a trained random forest classifier to determine the one or more classifications, as taught by O’Prey et al., would enhance the combined base device by improving its ability to correctly determine the classification of each row in the region of interest since the trained random forest classifier would be optimized for performing that specific function. Furthermore, this modification would have been prompted by the teachings and suggestions of Rajaraman et al. to utilize trained relationships between fundamental colors and values to perform classification, see at least figures 16A and 16, column 33 lines 52 - 58 and column 35 lines 3 - 7 and lines 46 - 52 of Rajaraman et al. Moreover, this modification would have been prompted by the teachings and suggestions of O’Prey et al. that their system may be utilized for a variety of different applications including recognition of static objects, see at least page 1 paragraphs 0022 - 0023 of O’Prey et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that a trained random forest classifier that has been optimized on training data would be utilized to determine the one or more classifications for the one or more regions of interest so as to help ensure that the combined base device correctly determines the betting data of the gaming table. Therefore, it would have been obvious to combine Rajaraman et al. in view of Soltys et al. in view of Czyzewski et al. in view of Piekniewski et al. with O’Prey et al. to obtain the invention as specified in claims 8 and 18.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brunk et al. U.S. Publication No. 2016/0187199 A1; which is directed towards image based object recognition, wherein object recognition is based on histograms formed from three-dimensional multispectral based descriptors extracted from image data. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667